
	

115 S3475 IS: To require a report on multiagency use of airspace and environmental review.
U.S. Senate
2018-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3475
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2018
			Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require a report on multiagency use of airspace and environmental review.
	
	
		1.Report on multi-agency use of airspace and environmental review
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration, in consultation with the Secretary of Defense, shall submit to the appropriate committees of Congress a report documenting efforts made toward improving processes to resolve challenges for special use airspace requests in support of, or associated with, short notice testing requirements at Major Range and Test Facility Bases, including the establishment of temporary military operations areas used for conducting short term, scheduled exercises.
 (b)ElementsThe report required under subsection (a) shall include the following elements: (1)Analysis of previous efforts to streamline internal processes associated with the designation of temporary military operations areas at Major Range and Test Facility Bases and the use of such areas for scheduled exercises.
 (2)Analysis of progress made to ensure consistency of environmental review, including impact analysis, associated environmental studies, or consultation, while complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other environmental requirements.
 (3)Identification of challenges, if any, to complying with the National Environmental Policy Act of 1969.
 (4)A description of airspace requirements, current test and training needs statements completed during the 10-year period preceding the report, and future 5-year requirements, including all temporary military operating areas, special use airspaces, instrument routes, visual routes, and unfulfilled user requirements.
 (5)Proposed options and solutions to overcome identified challenges, if any, including identifying whether—
 (A)a solution or solutions can be incorporated within the existing Federal Aviation Administration and Department of Defense Memorandum of Understanding; or
 (B)changes to current law are required. (c)DefinitionsIn this section:
 (1)Appropriate committees of congressThe term appropriate committees of Congress means— (A)the Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate; and
 (B)the Committee on Transportation and Infrastructure and the Committee on Armed Services of the House of Representatives.
 (2)Major range and test facility baseThe term Major Range and Test Facility Base has the meaning given the term in section 196(i) of title 10, United States Code. (3)Special use airspaceThe term special use airspace means certain designations of airspace designated by the Federal Aviation Administration, as administered by the Secretary of Defense.
				
